 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00035-TLN-EFB
12                  Plaintiff,                         STIPULATION AND ORDER EXTENDING TIME
                                                       FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                         AND/OR TO OBTAIN AN INDICTMENT
                                                       ALLEGING FORFEITURE
14   APPROXIMATELY $100,222.37 SEIZED
     FROM WELLS FARGO BANK
15   ACCOUNT NUMBER 9475278587,
16   APPROXIMATELY $8,575.00 IN
     U.S. CURRENCY,
17
                    Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimants Ben

20 V. Phan and Y. Nhu Le (“claimants”), by and through their respective counsel, as follows:

21          1.      On or about November 19, 2018, claimants Ben V. Phan and Y. Nhu Le filed a claim in

22 the administrative forfeiture proceeding with the U.S. Secret Service (“USSS”) with respect to

23 Approximately $100,222.37 Seized From Wells Fargo Bank account number 9475278587 and

24 Approximately $8,575.00 in U.S. Currency (hereafter “defendant funds”), which were seized on August

25 24 and 27, 2018.
26          2.      The USSS has sent the written notice of intent to forfeit required by 18 U.S.C. §

27 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

28 defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person, other than claimants, has filed a
                                                     1
29                                                                         Stipulation and Order to Extend Time

30
 1 claim to the defendant funds as required by law in the administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

 4 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 5 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 6 That deadline is February 15, 2019.

 7          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to May

 8 16, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the
 9 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

10          5.      Accordingly, the parties agree that the deadline by which the United States shall be

11 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

12 alleging that the defendant funds are subject to forfeiture shall be extended to May 16, 2019.

13 Dated: 2/14/19                                           McGREGOR W. SCOTT
                                                            United States Attorney
14
                                                   By:      /s/ Kevin C. Khasigian
15                                                          KEVIN C. KHASIGIAN
                                                            Assistant U.S. Attorney
16

17

18 Dated: 2/13/19                                           /s/ Reid Roberts
                                                            REID ROBERTS
19                                                          Attorney for potential claimants
                                                            Ben V. Phan and Y. Nhu Le
20                                                          (Authorized by phone)
21

22

23          IT IS SO ORDERED.

24 Dated: February 26, 2019

25
26                                                       Troy L. Nunley
                                                         United States District Judge
27

28
                                                            2
29                                                                               Stipulation and Order to Extend Time

30
